Citation Nr: 0516948	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polysubstance 
abuse.

2.  Entitlement to service connection for a bipolar disorder.  

3.  Entitlement to service connection for a heart disorder, 
claim as an abnormal electrocardiogram.  

4.  Entitlement to service connection for a lung disorder due 
to exposure to toxic agents, including asbestos.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the benefits sought 
on appeal.  The veteran, who had active service from July 
1976 to August 1979, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that the veteran 
presented testimony at a BVA hearing at the RO in June 2004.  
Unfortunately, a complete transcript of that hearing could 
not be obtained because of technical difficulty with the 
recording equipment.  The veteran was informed of this 
situation by way of a letter from the Board in March 2005 and 
offered an opportunity to appear for another BVA hearing.  In 
May 2005, the veteran indicated that he desired to appear for 
another BVA hearing at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




